           Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 1 of 13



Jessie Lundberg
LUNDBERG LAW OFFICE PLLC
415 N. Higgins Avenue
Missoula, MT 59802
Telephone: (406) 531-0630
jessie@lundberglawyer.com
Montana State Bar No. 9641
Attorney for Plaintiff,
TIA SHOPE

                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

TIA SHOPE,                              )
                                        )
      Plaintiff,                        )
                                        )
      v.                                )     Case No.
                                        )
CAPITAL LINK MANAGEMENT,                )
LLC and MOUNTAIN RUN                    )
SOLUTIONS, LLC,                         )
                                        )
      Defendants.                       )

                          PLAINTIFF’S COMPLAINT

      Plaintiff, TIA SHOPE (“Plaintiff”), through her attorney, LUNDBERG LAW

OFFICE PLLC, alleges the following against Defendants, CAPITAL LINK

MANAGEMENT, LLC (“CLM”) and MOUNTAIN RUN SOLUTIONS, LLC

(“MRS”) (collectively “Defendants”):




                                         1
     Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 2 of 13



                              INTRODUCTION

1. Counts I and II of Plaintiff’s Complaint are based on the Fair Debt Collection

   Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

2. Counts III and IV of Plaintiff’s Complaint are based on the Montana

   Consumer Protection Act, Montana Code Annotated §§ 30-14-101 et seq.

   (“MCPA”)

                      JURISDICTION AND VENUE

3. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15

   U.S.C. § 1692k.

4. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states

   that such actions may be brought and heard before “any appropriate United

   States district court without regard to the amount in controversy.”

5. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state

   claims contained within.

6. Venue and personal jurisdiction in this District are proper because Defendants

   do or transact business within this District, and a material portion of the events

   at issue occurred in this District.

                                   PARTIES

7. Plaintiff is a natural person residing in Helena, Lewis and Clark County,

   Montana.
                                         2
     Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 3 of 13



8. Plaintiff is a consumer as that term is defined by the FDCPA.

9. Plaintiff allegedly owes a debt as that term is defined by the FDCPA.

10.Defendants are debt collectors as that term is defined by the FDCPA.

11.Within the last year, Defendants attempted to collect a consumer debt from

   Plaintiff.

12.CLM is a debt collection agency headquartered in Amherst, Erie County, New

   York.

13.MRS is a debt buyer based in Orem, Utah County, Utah.

14.Defendants are business entities engaged in the collection of debt within the

   State of Montana.

15.Plaintiff alleges that at all times relevant herein Defendants conducted

   business in the State of Montana and in the County of Lewis and Clark, and

   within this judicial district.

16.Defendants’ business includes, but is not limited to, collecting on unpaid,

   outstanding account balances.

17.When an unpaid, outstanding account is placed with Defendants it is assigned

   an account number.

18.The principal purpose of Defendants’ business is the collection of debts

   allegedly owed to third parties.

19.Defendants regularly collects, or attempts to collect, debts allegedly owed to
                                      3
     Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 4 of 13



   third parties.

20.During the course of its attempts to collect debts allegedly owed to third

   parties, Defendants sends to alleged debtors bills, statements, and/or other

   correspondence, via the mail and/or electronic mail, and initiates contact with

   alleged debtors via various means of telecommunication, such as by

   telephone and facsimile.

21.Defendants acted through its agents, employees, officers, members, directors,

   heirs, successors, assigns, principals, trustees, sureties, subrogees,

   representatives, and insurers.

                       FACTUAL ALLEGATIONS

22.Defendants are attempting to collect a consumer debt from Plaintiff.

23.The alleged debt owed arises from transactions for personal, family, and

   household purposes.

24.At all times relevant hereto, MRS owned the alleged debt.

25.At all times relevant hereto, CLM was engaged by MRS to collect the alleged

   debt from Plaintiff on MRS’ behalf.

26.In or around September 2020, CLM began placing calls to and sending text

   messages to Plaintiff on her telephone at xxx-xxx-6868, in an attempt to

   collect the alleged debt.

27.On or about September 10, 2020 at 9:29 a.m., CLM sent the following text
                                       4
     Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 5 of 13



   message to Plaintiff’s telephone:

      a. “Tia Shope, There is a balance of $2,582.60 reporting on negatively on
         your credit report as Mountain Run Solutions. My Client is willing to
         remove the negative mark for Interest free payments of $143.46 or
         settle the debt for a one time payment of $1,807.82. This
         communication is from a Debt Collector, this is an attempt to collect a
         debt. For more information, or to have your number removed please
         call 1-833-928-2719.”

28.On or about September 11, 2020, CLM left the following voicemail message

   on Plaintiff’s telephone:

      a. “Hi, this is Amber. I am attempting to locate Tia Shope. If you can
         provide location information for Tia Shope, please call 855-399-3354.
         Thank you.”

29.On or about September 15, 2020 at 3:15 p.m., CLM sent the following text

   message to Plaintiff’s telephone:

      a. “Tia Shope, This communication is from a Debt Collector, this is an
         attempt to collect a debt. The $2,582.60 for Vivint is willing to settle
         your account for $777.78. Please call 1 833 760 1014.”

30.The telephone numbers 833-928-2719 and 833-760-1014, belong to CLM.

31.In the aforementioned voicemail message and text messages, CLM did not

   disclose that the communication is from Capital Link Management.

32.In the aforementioned voicemail message, CLM did not disclose that the

   communication is from a debt collector and that the communication is an

   attempt to collect a debt.

33.CLM is or should be familiar with the FDCPA.
                                       5
     Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 6 of 13



34.CLM knows or should know the FDCPA requires a debt collector to disclose

   its identity when communicating with a consumer.

35.CLM knows or should know the FDCPA requires a debt collector to disclose

   that the communication is from a debt collector and that the communication

   is an attempt to collect a debt when communicating with a consumer.

36.On or about September 11, 2020, Plaintiff spoke with one of CLM’s

   representatives.

37.During the conversation, CLM’s collector demanded immediate payment

   over the phone.

38.On or about September 11, 2020 at 10:46 a.m., CLM sent an e-mail to

   Plaintiff from david@capitallinkmanagement.com.

39.The   e-mail   address    david@capitallinkmanagement.com        belongs   to

   Defendant.

40.In the e-mail CLM sent to Plaintiff:

      a. CLM deceptively represented an offer to settle the alleged debt at a

         reduced cost;

      b. CLM deceptively represented that its offer provides Plaintiff with an

         opportunity for substantial savings; and

      c. CLM deceptively represented that its offer provides Plaintiff with an

         opportunity to resolve the alleged debt at a greatly reduced cost.
                                      6
     Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 7 of 13



41.At all times relevant, CLM attempted to collect a debt in excess of the amount

   owed by Plaintiff.

42.At all times relevant, CLM attempted to collect a debt in excess of the amount

   reported to Plaintiff’s credit report.

43.To date, Plaintiff has not received Plaintiff a written notice of the alleged debt

   containing the information in § 1692(g)(1)-(5).

44.Plaintiff does not owe the alleged debt Defendants seek to collect.

                      COUNT I
CLM VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

45.Plaintiff repeats and re-alleges paragraphs one (1) through forty-four (44) of

   Plaintiff’s Complaint as the allegations in Count I of Plaintiff’s Complaint.

46.CLM violated the FDCPA based on, but not limited to, the following:

      a. CLM violated § 1692d(6) of the FDCPA by placing telephone calls

          without meaningful disclosure of the caller’s identity, when CLM left

          voicemail messages for and sent text messages to Plaintiff and did not

          disclose the communication is from Capital Link Management;

      b. CLM violated § 1692e of the FDCPA by its use of any false, deceptive,

          or misleading representation or means in connection with the collection

          of any debt, when CLM engaged in engaged in, at least, the following

          discrete violations of § 1692e;

      c. CLM violated § 1692e(10) of the FDCPA by using any false
                                        7
Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 8 of 13



    representation or deceptive means to collect or attempt to collect any

    debt, when CLM sent an e-mail to Plaintiff and deceptively represented

    an offer to settle the alleged debt when Plaintiff disputed owing the

    alleged debt, when CLM sent an e-mail to Plaintiff and falsely

    represented its offer was an opportunity for substantial savings and to

    resolve the alleged debt at a greatly reduced cost when Plaintiff

    disputed owing the alleged debt and when CLM attempted to collect

    an alleged debt in excess of the amount owed by Plaintiff;

 d. CLM violated § 1692e(11) of the FDCPA by communicating with a

    consumer without disclosing that the communication is from a debt

    collector, that the debt collector is attempting to collect a debt and that

    any information will be used for that purpose, when CLM left a

    voicemail message for Plaintiff and did not disclose that the

    communication is from a debt collector and that the communication is

    an attempt to collect a debt;

 e. CLM violated § 1692g(a) of the FDCPA by failing to send a written

    notice containing the information in § 1692(g)(1)-(5);

 f. CLM violated § 1692g(b) of the FDCPA by engaging in collection

    activities and communication during the time period prescribed in §

    1692g(a) and (b) that overshadowed or was inconsistent with the
                                    8
        Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 9 of 13



             disclosure of the consumer’s right to dispute the debt, when CLM’s

             collector demanded immediate payment from Plaintiff; and

         g. CLM violated § 1692f of the FDCPA by using unfair or

             unconscionable means in connection with the collection of an alleged

             debt, when CLM engaged in the foregoing conduct.

      WHEREFORE, Plaintiff, TIA SHOPE, respectfully requests judgment be

entered against Defendant, CAPITAL LINK MANAGEMENT, LLC, for the

following:

   47.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692k;

   48.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692k; and

   49.Any other relief that this Honorable Court deems appropriate.

                        COUNT II
  MRS VIOLATED THE FAIR DEBT COLLECTION PRACTICES ACT

   50.Plaintiff repeats and re-alleges paragraphs one (1) through forty-four (44) of

      Plaintiff’s Complaint as the allegations in Count II of Plaintiff’s Complaint.

   51.As alleged above, MRS is a debt collector as defined by the FDCPA.

   52.MRS engaged the services of fellow debt collector CLM to collect the alleged

      debt from Plaintiff.

   53.MRS has the burden to monitor the activities of CLM.
                                          9
       Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 10 of 13



   54.CLM violated the FDCPA.

   55.MRS is vicariously liable for the unlawful collection activities carried out by

      CLM on its behalf.

      WHEREFORE, Plaintiff, TIA SHOPE, respectfully requests judgment be

entered against Defendant, MOUNTAIN RUN SOLUTIONS, LLC, for the

following:

   56.Statutory damages of $1,000.00 pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692k;

   57.Costs and reasonable attorneys’ fees pursuant to the Fair Debt Collection

      Practices Act, 15 U.S.C. § 1692k; and

   58.Any other relief that this Honorable Court deems appropriate.

                      COUNT III
  CLM VIOLATED THE MONTANA CONSUMER PROTECTION ACT

   32.Plaintiff repeats and re-alleges paragraphs one (1) through forty-four (44) of

      Plaintiff’s Complaint as the allegations in Count III of Plaintiff’s Complaint.

   33.The MCPA prohibits unfair and/or deceptive acts or practices. Mont. Code

      Ann. § 30-14-103.

   34.CLM violated the MCPA by using unfair and/or deceptive acts or practices,

      including:

         a. By failing to identify itself as Capital Link Management when

                                          10
       Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 11 of 13



              communicating with Plaintiff in an attempt to collect an alleged debt;

         b. By using false representations or deceptive means to attempt to collect

              an alleged debt from Plaintiff;

         c. By communicating with Plaintiff without disclosing that the

              communication is from a debt collector; and

         d. By demanding immediate payment from Plaintiff.

   35.Plaintiff has suffered and continues to suffer damages as a result of CLM’s

      unfair and/or deceptive acts or practices and is entitled to monetary damages

      including actual and/or statutory damages, treble damages, costs, and attorney

      fees.

      WHEREFORE, Plaintiff, TIA SHOPE, respectfully requests judgment be

entered against Defendant, CAPITAL LINK MANAGEMENT, LLC, for the

following:

   36.For statutory damages provided and pursuant to Montana Code Annotated §

      30-14-133;

   37.For attorneys’ fees, costs and disbursements; and

   38.For any such other and further relief, as well as further costs, expenses and

      disbursements of this action, as this Court may deem just and proper.

                      COUNT IV
  MRS VIOLATED THE MONTANA CONSUMER PROTECTION ACT

                                          11
       Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 12 of 13



   32.Plaintiff repeats and re-alleges paragraphs one (1) through forty-four (44) of

      Plaintiff’s Complaint as the allegations in Count IV of Plaintiff’s Complaint.

   33.The MCPA prohibits unfair and/or deceptive acts or practices. Mont. Code

      Ann. § 30-14-103.

   34.MRS engaged the services of fellow debt collector CLM to collect the alleged

      debt from Plaintiff.

   35.MRS has the burden to monitor the activities of CLM.

   36.CLM violated the MCPA.

   37.MRS is vicariously liable for the unfair and/or deceptive acts or practices

      carried out by CLM on its behalf.

   38.Plaintiff has suffered and continues to suffer damages as a result of

      Defendants unfair and/or deceptive acts or practices and is entitled to

      monetary damages including actual and/or statutory damages, treble damages,

      costs, and attorney fees.

      WHEREFORE, Plaintiff, TIA SHOPE, respectfully requests judgment be

entered against Defendant, MOUNTAIN RUN SOLUTIONS, LLC, for the

following:

   39.For statutory damages provided and pursuant to Montana Code Annotated §

      30-14-133;

   40.For attorneys’ fees, costs and disbursements; and
                                          12
      Case 6:20-cv-00078-CCL Document 1 Filed 10/27/20 Page 13 of 13



  41.For any such other and further relief, as well as further costs, expenses and

     disbursements of this action, as this Court may deem just and proper.



                              RESPECTFULLY SUBMITTED,



DATED: October 27, 2020       By:    /s/ Jessie Lundberg
                                     Jessie Lundberg
                                     LUNDBERG LAW OFFICE PLLC
                                     415 N. Higgins Ave.
                                     Missoula, MT 59802
                                     Telephone: (406) 531-0630
                                     jessie@lundberglawyer.com




                                       13
